Fish, C. J.
This is an action to enjoin an alleged trespass upon a certain strip of land to which both parties elaim title. On the trial during term before a jury, after submission of all evidence by both parties, they agreed to withdraw the case from the jury and to submit it to tlie court on the evidence introduced before the jury, with power to pass upon all issues of law and fact, and to render final judgment, The court rendered judgment in favor of the plaintiff, and decreed that the defendant be enjoined in accordance with the prayers of the petition. The defendant excepted. The only error assigned is to the effect that the judgment is without evidence to support it. The evidence is conflicting, and that for the plaintiff is sufficient to authorize tlie judgment, which therefore is affirmed.

Judgment affirmed.


All the Justices concur.